DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6, and 7 have been amended.
Claims 8-9 are newly presented.
Claims 1-9 as presented February 25, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9 recite subject matter within a statutory category of a system. In particular, the claims recite steps of a system for analyzing data from a health tracking device.  
The steps of:
generate a calibrated sickness model, wherein the calibrated sickness model includes a correlation of the user symptoms and the health sensor data at the sickness timepoint;
compare the real-time health sensor data with the calibrated sickness model
predict the probability of the user having a recurring sickness based on the comparison,

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processing device and memory that implements the identified abstract idea. The processing device and memory are not described by the applicant and are recited at a high-level of generality (i.e., a generic processing device and memory performing generic computer functions of receiving and retrieving) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The specification states: Computer programs (also called computer control logic or computer-readable program code) are stored in a main and/or secondary memory, and executed by one or more processors (controllers, or the like) to cause the17 WO 2018/072035 PCT/CA2017/051257one or more processors to perform the functions of the invention as described herein [0042].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites the three additional elements of (1) receive user symptoms of a health tracking device, (2) retrieve health sensor data of the health tracking device, and (3) retrieve real-time health sensor data from the health tracking device. Each of these receiving steps are recited at a high level of generality (i.e., as a general means of receiving data) and amount to the mere receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Therefore, the abstract idea of claim 1 is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device and memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) receive user symptoms of a health tracking device, (2) retrieve health sensor data of the health tracking device, and (3) retrieve real-time health sensor data from the health tracking device were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim also does not recite significantly more than the abstract idea and is not patent eligible.
Claims 2-9 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim 2 merely describes the type of sensor data received. Claim 3 merely utilized additional user attributes to further calibrate the sickness model. Claim 3 also includes the additional element of retrieving user attributes. This additional element is analyzed in the same manner as the receiving steps in claim 1 (above) and does not provide a practical application or significantly more for the reasons noted with respect to claim 1. The additional elements of claim 4 under practical application merely generically link the claimed invention to a particular technological environment and under significantly more, are well understood, routine, and conventional (see US 2013/0053696 A1 at para. 30;US 2008/0146892 A1 at para. 141 ). Claim 5 merely further describes the user symptoms to include an indication of sickness. Claim 6 merely describes the types of user symptoms received. Claim 7 merely utilized real-time health sensor data to calculate a similarity to the sickness model. Claim 8 merely generates a sick score. Claim 9 merely recommends to the user how to prevent future sickness. Thus, the limitations of claims 2, 3, and 5-9 only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract idea as independent claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites predict the probability of the user having a recurring sickness based on the comparison. The Applicant has provided no disclosure on the algorithm for how to predict the probability of a recurring sickness based on the comparison. Any probability prediction based on the comparison could potentially read on the as-claimed invention.
               The Specification states that the similarity of the real-time health sensor data to the sick data can be calculated and used to generate a sickness probability score. The probability score is directly correlated to the similarity. Thus, a higher rate of similarity between the real-time health sensor data 
Claim 7 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites calculate a similarity of the real-time health sensor data to the calibrated sickness model. The Applicant has provided no disclosure on the algorithm for how to calculate a similarity of the real-time health sensor data to the sickness model. Any calculated similarity could potentially read on the as-claimed invention.
               The Specification states that sick data, which represents sensor data stored over a period of reported sickness, is used to calibrate a sickness model. A data similarity algorithm can calculate the similarity or differences of the most recent data to the sick data in the calibrated sickness model (para. [33]). The data similarity algorithm is presented without any mention of its functionality. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claim 8 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites generate a sick score based on the probability of the user having the recurring sickness. The Applicant has provided no disclosure on the algorithm for how to generate a sick score based on the probability of the user having the recurring sickness. Any generated sick score could potentially read on the as-claimed invention.
               The Specification states the sick score is generated from the probability of the user becoming sick within a given time frame as determined by the analysis server (para. [18]). This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 2-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1,2,4,5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sales (WO 2016/037091) in further view of Ginor (US 2005/0065418 A1).  
Regarding Claim 1, Sales teaches: A system for analyzing data from a health tracking device, the system comprising:
a memory device having executable instructions stored therein (See [0048]) 
and a processing device, in response to the executable instructions, configured to: (See [0048])
receive user symptoms associated with a user of the health tracking device at a sickness timepoint (See [00181])
retrieve health sensor data of the health tracking device at a sickness timepoint (See “system may utilize one or more accelerometers to determine the user's movement while sleeping” to monitor for any sleep disturbances or sleep disorders [00186]) 
generate a […] sickness model, wherein the […] sickness model includes a correlation of the user symptoms and the health sensor data at the sickness timepoint (See “system may monitor, for example, hours of rest, hours spent in REM sleep, a time the user went to bed, a time the user got out of bed, napping behaviors, tossing and turning of the user during sleep, quality of sleep, sleep disturbances, sleep disorders (e.g., sleep apnea, bruxism, night terrors, insomnia, delayed sleep phase disorder, sleepwalking, etc.), elevation and position of the user's head during sleep, or any other suitable sleep related data” [00186])
retrieve real-time health sensor data from the health tracking device at predetermined intervals
and compare the real-time health sensor data with the […] sickness model (See the system provides feedback based on the sleep pattern information retrieved and monitored [190], Fig. 6B – 635, 660)
and predict the probability of the user having a recurring sickness based on the comparison (the system utilizes the available information and collected to data to predict or diagnose heart attack, stroke, cataracts, macular degeneration, cancer or any other medical emergency or illness [00191], Fig. 6B-6C – 635, 665; the system monitors for sleep disturbances and sleep disorders such as sleep apnea [00186]; the wearer/individual is monitored for compliance with the sleep plan and the system determines if their sleep cycle is getting interrupted while sleeping, for example due to sleep apnea [00168])
Sales does not teach:
a calibrated sickness model
However, Ginor in the analogous art teaches:
a calibrated sickness model (See less than 50% of the women classified in the low risk group for having cancer can be calibrated to belonging to the high risk group [0070]-[0071])
Sales discloses a sickness model but does not explicitly teach a calibrated sickness model. However, Ginor, in the analogous art teaches a calibrated sickness model (See less than 50% of the women classified in the low risk group for having cancer can be calibrated to belonging to the high risk group [0070]-[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sales to include a calibrated sickness model as taught by Ginor. By applying calibrating methods, a high risk group for disease can be identified from a lower risk group (Ginor [0015]-[0016]).
Regarding Claim 2, Sales and Ginor teach the system of claim 1 as described above. 

the health sensor data includes a measurement selected from the group consisting of: heart rate, galvanic skin response, sleep, blood oxygen level, body temperature, activity, exercise, nutrition, calories, hydration, motion intensity, perspiration, heat flux, and environmental conditions (See [00186])
Regarding Claim 4, Sales and Ginor teach the system of claim 1 as described above.
Sales further teaches:
the health tracking device includes at least one of fitness trackers, wrist bands, bracelets, watches, rings, pendants, jewelry, implants, radio- frequency identification devices (See “watch”, “jewelry”, and “ring” [0059]) 
Regarding Claim 5, Sales and Ginor teach the system of claim 1 as described above.
Sales further teaches:
the user symptoms include an indication of sickness (See [00186])
Regarding Claim 7, Sales and Ginor teach the system of claim 1 as described above.
Sales further teaches:
calculate a similarity of the real-time health sensor data to the sickness model (See “the system may compare the actual daily sleep of the wearer to the prescribed sleep plan” [161])
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sales and Ginor in further view of Reiner (US 2017/0199979 A1).  
Regarding Claim 3, Sales and Ginor teach the system of claim 1 as described above.
Sales further teaches:
retrieve user attributes of the user, the user attributes including [sex], age, height, and weight of the user 
and calibrate the sickness model based on the user attributes (See Fig. 6A – 6C, 615 physical data and 665 medical emergencies; utilize the information collected to predict and/or diagnose [00191]; “physical data” [00183])
Sales and Ginor do not teach:
the user attributes specifically include sex
However, Reiner in the analogous art teaches:
the user attributes specifically include sex (gender [0059])
Sales does disclose the retrieval of demographic information including height, weight, and age as noted above but does not explicitly mention sex or gender [00183]. However, Reiner, in the analogous art teaches the incorporation of demographic information of sex (gender [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sales and Ginor to include the demographic information of sex or gender as taught by Reiner. The inclusion of all types of physical attributes in analyzing health data provides thorough results necessary for the prediction of influences such as gender in health outcomes.         
Regarding Claim 6, Sales and Ginor teach the system of claim 1 as described above.
Sales further teaches:
retrieval of user symptoms [00181] 
Sales and Ginor do not teach:
the user symptoms include at least one of headaches, cough, fever, chest congestion, runny nose, nasal congestion, fatigue, aches, pains, sore throat, sneezing, watery eyes, malaise, chills, nausea, vomiting, and diarrhea

the user symptoms include at least one of headaches, cough, fever, chest congestion, runny nose, nasal congestion, fatigue, aches, pains, sore throat, sneezing, watery eyes, malaise, chills, nausea, vomiting, and diarrhea ([0006], [0170], [0212])
Sales does disclose the retrieval of symptoms the user may be experiencing but does not explicitly teach the specific types of symptoms [00181]. However, Reiner, in the analogous art teaches the specific types of symptoms of nausea, vomiting, diarrhea, cough, and fatigue ([0006], [0170], [0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sales and Ginor to include the types of symptoms experienced by the user as taught by Reiner. Specifying the types of symptoms is particularly important when an individual is seeking assistance with diagnosis of their ailment. A proper medical history including specific symptoms they are experiencing are necessary for an accurate diagnosis.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sales and Ginor in further view of Shuber (US 2015/0079033 A1).  
Regarding Claim 8, Sales and Ginor teach the system of claim 1 as described above.
Sales and Ginor do not teach:
generate a sick score based on the probability of the user having the recurring sickness
However, Shuber in the analogous art teaches:
generate a sick score based on the probability of the user having the recurring sickness (See overall combinatorial diagnostic score indicates the likelihood of an individual having recurrent bladder cancer [0094])
Sales does not explicitly teach generating a sick score based on the probability of the user having the recurring sickness. However, Shuber, in the analogous art teaches generating a sick score based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sales and Ginor to include generating a sick score based on the probability of the user having the recurring sickness as taught by Shuber. A score indicating the predictive risk of a recurring condition provides the advantage of high specificity and sensitivity compared to other methods, while avoiding invasive procedures (Shuber [0003]-[0007]).
Regarding Claim 9, Sales and Ginor teach the system of claim 1 as described above.
Sales and Ginor do not teach:
recommend to the user on how to prevent any future sickness based on the sick score
However, Shuber in the analogous art teaches:
recommend to the user on how to prevent any future sickness based on the sick score (See the overall diagnostic score indicates the likelihood of a disease or not, and the methods of attaining a score to assess disease risk can be used to alter treatment protocols [0062]-[0063]; treatment refers to clinical interventions with desired effects such as preventing the recurrence of a disease [0038])
Sales does not explicitly teach recommendations to the user for preventing future sickness based on the sick score. However, Shuber, in the analogous art teaches recommendations to the user for preventing future sickness based on the sick score (See the overall diagnostic score indicates the likelihood of a disease or not, and the methods of attaining a score to assess disease risk can be used to alter treatment protocols [0062]-[0063]; treatment refers to clinical interventions with desired effects such as preventing the recurrence of a disease [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sales and Ginor to include recommendations to .

Response to Arguments
Regarding the objection(s) to Claims 2 and 6, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-7, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Applicant respectfully submits that claim 1, as amended, provides a practical application. The claimed system now generates a "calibrated sickness model" to the user of the system. The claimed system does not merely retrieve or transmit data via a generic computer but provides a practical application in the form of a "calibrated sickness model".
Regarding (a), the Examiner respectfully disagrees. The Examiner has addressed the newly added claim language in the rejection of 35 U.S.C. § 101 above and, as such, there is no practical application of the claimed invention. The rejection is maintained.
Regarding the written description rejection under 35 U.S.C. § 112 of Claims 1-7, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
(Claim 1) In response, Applicant respectfully points that the MPEP at § 2161.01 (I) states that an "Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted)". (Emphasis Added). The specification, as filed, describes the 
Regarding (a), the Examiner respectfully disagrees. The Examiner has reviewed the cited paragraphs and does not find an algorithm as a mathematical formula, in prose, as a flow chart or in any other manner that provides sufficient structure. The paragraphs cited by Applicant merely give non-limiting examples of inputs and outputs that may be used with and generated by the model. These do not at all provide any insight into the algorithm which transforms the recited inputs into the given outputs, and as such does not provide adequate written description.
(Claim 7) In response, Applicant respectfully submits that (i) the application reasonably conveys possession via prose, and (ii) not any calculated similarity could potentially read on the as-claimed invention. The specification, as filed, describes calculating the similarity of the real-time health sensor data to the sickness model at paragraphs [0006], [0033], [0038], and [0039]. As noted above, claim I now requires a "calibrated sickness model". As a result, the likelihood of "[a]ny calculated similarity" reading on the claims is quite low especially as explained below for the prior art rejections. Lastly, Applicant fail to see how "reading on" is relevant to "reasonably conveys".
Regarding (b), the Examiner respectfully disagrees. The Applicant has reviewed the cited paragraphs and does not find an algorithm as a mathematical formula, in prose, as a flow chart or in any other manner that provides sufficient structure. The paragraphs cited by Applicant merely give non-limiting examples of inputs and outputs that may be used with and generated by the model. These do not at all provide any insight into the algorithm which transforms the recited inputs into the given outputs, and as such does not provide adequate written description.
Regarding the indefiniteness rejection under 35 U.S.C. § 112 of Claims 1-7,
Regarding the rejection under 35 U.S.C. § 102 of Claims 1, 2, 4, 5 and 7, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
In response, Applicant respectfully submits that Sales does not anticipate amended claim 1 or the dependent claims. Specifically, Sales does not calibrate anything. Sales is directed
eyewear that monitors elderly individuals. The system primarily monitors the movement patterns and compare current movement patterns. See, e.g., Sales at paragraph [0006]. The system collects information on walking patterns, imbalance, etc.) to detect musculoskeletal and neurological conditions. Generally, the system collects sensor and user input data at timepoints but does not connect them to a pattern recognition to predict recurring sickness using a "calibrated sickness model. Thus, Sales does not generate a "calibrated sickness model" based of based on pre-exisitn data obtained from a user.
Regarding (a), the Applicant’s arguments with respect to claim(s) 1, 2, 4, 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Sales also does disclose "retriev[ing] real-time health sensor data from the tracking device". Nowhere do Sales refer to real-time data. For example, Applicant notes that paragraphs
[0138] and [0156] of Sales mention the collection of data. However, the data is not collected automatically in real-time and at all times as required by the claimed invention.
Regarding (b), the Examiner respectfully disagrees. The instant specification states real-time data as “the most recent sensor data (e.g., real-time)” in para. [0033]. Sales discloses in para. [0034], [0095] and [00156] data as being collected in current time and automatically after receiving signals from one or more sensors. As such, Sales teaches the collection of data in real-time. 
Lastly, Sales does not disclose "predict[ing] the probability of the user having a recurring sickness". The key thing is the word "recurring." Sales does not disclose a recurring sicknesses. 
Regarding (c), the Examiner respectfully disagrees. Sales discloses monitoring for sleep disorders such as sleep apnea in para. [00168] and [00186]. By monitoring the individual’s sleep cycle and interruptions in their sleep, the system is able to predict when the individual experiences disordered sleep due to sleep apnea. As such, Sales teaches predicting the probability of the user having a recurring sickness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686